Dear Chief Villamarette:
You have requested an opinion of this office regarding an allocation of funds by the Town of Hessmer to Fire Protection District No. 2 of the Parish of Avoyelles. You have advised that the District was incorporated by the parish governing authority and is primarily funded by a District-wide tax. You have also advised that the Village of Hessmer's budget includes an allocation for fire protection, which you advise is transferred by the Village to the District annually. Specifically, you are interested in determining whether the Village can legally allocate funds to the District, particularly in light of the fact that the District (which embraces the territory within the corporate limits of Hessmer) is obligated to protect the Village whether or not it receives these Village funds.
This office is unaware of any provision of law which would prohibit a municipality from transferring funds to another political subdivision merely because the other political subdivision has parochial funding. Furthermore, we must presume that the Village of Hessmer would not be allocating funds to the District for fire protection services if the District did not provide the Village with a greater degree of fire protection than it would be entitled to receive from the District in the absence of the funding. Such a transfer of funds to the District, for the purpose of obtaining additional fire protection for the citizens of the Village, would be in the nature of a constitutionally sanctioned cooperative endeavor. La. Const. Art. VII, Sec. 14. In accord: Atty. Gen. Op. No. 79-830.
On the other hand, if the Village does not feel that the District's Fire Department is providing its citizens with increased fire protection by virtue of the allocation, then the Village should cease the allocation of funds to the District, since La. Const. Art. VII, Sec. 14 prohibits the gratuitous transfer of public funds from one political subdivision to another.
We trust the foregoing to be of assistance. Please do not hesitate to contact this office if we can be of additional help to you or the Village of Hessmer in other areas of the law.
Yours very truly,
                                 RICHARD P. IEYOUB Attorney General
                                 By: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv